WALKER, P. J.-
The charge in this case was of the larceny of an anvil, alleged to be the property of Sam Abram. There was evidence tending to prove that Abram’s anval was stolen from his shop, and that shortly after this occurred it Avas in the defendant’s possession in his shop. Testimony in behalf of the defendant tended to prove that the only anvil which was in his shop during the time in question was one Avhich was produced in court and Avas unlike the one stolen from Abram. Evidence as to Avhen and from Avhom the defendant bought this anvil, was properly excluded. Such evidence could have no tendency to rebut that offered by the prosecution or to shoAV that the defendant had not been in possession of the stolen anvil. It was in reference to a matter having no bearing upon any issue in the case.
*108Obviously, in view of the evidence in the case, the written charge requested by the defendant was not one which he was entitled to require the court to give.
Affirmed.